January 30, 2014 Securities and Exchange Commission treet NE Washington, D.C. 20549 Re: Calvert Social Investment Fund 002-75106 and 811-03334 Ladies and Gentlemen: As counsel to Calvert Investments, Inc., it is my opinion that the securities being registered by this Post-effective Amendment No. 77 will be legally issued, fully paid and non-assessable when sold. My opinion is based on an examination of documents related to Calvert Social Investment Fund (the "Trust"), including its Declaration of Trust, its By-laws, other original or Photostat copies of Trust records, certificates of public officials, documents, papers, statutes, and authorities as deemed necessary to form the basis of this opinion. Therefore, I consent to filing this opinion of counsel with the Securities and Exchange Commission as an Exhibit to the Trust's Post-Effective Amendment No. 77 to its Registration Statement. Sincerely, /s/ Lancelot A. King Lancelot A. King Associate General Counsel
